             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

 ARTHUR BEDROSIAN,                          )
                                            )
           Plaintiff,                       )           Case No. 2:15-cv-05853
                                            )
           v.                               )
                                            )
 UNITED STATES OF AMERICA, et al.,          )
                                            )
           Defendants.                      )
 __________________________________________ )


                        PLAINTIFF ARTHUR BEDROSIAN’S STATEMENT
                      REGARDING CALCULATION OF THE FBAR PENALTY

        Plaintiff Arthur Bedrosian (“Plaintiff”) by and through his undersigned counsel, hereby submits

the following in response to the Court’s December 4 and December 11, 2020 Orders directing the parties

to submit statements setting forth their arguments regarding the amount of the penalty to be imposed in

this matter. Because defendant failed to meet its burden of proving the amount of the penalty it seeks to

collect, and because the defendant is precluded from submitting any such evidence long after the record

is closed, the penalty is zero.

I.      Defendant Has Failed To Meet Its Burden of Proof Regarding The Amount of the
        Penalty It Seeks to Collect

        The government bears the burden of proving each element of its claim for a civil FBAR

penalty. See United States v. Williams, 2010 WL 3473311, at *1 (E.D. Va. Sept. 1, 2010). The

government has failed to meet its burden to prove the amount of the penalty it seeks to collect.

       A.       The Witness Offered at Trial By Defendant to Explain The Calculation of the
                Penalty Had “No Knowledge Where The Calculation of [the Penalty] Amount
                Comes From.”

        Defendant seeks to recover more than $975,789.17 from the plaintiff for his alleged willful

violation of the FBAR statute but defendant has failed to meet its burden of proof to substantiate that

figure. In support of the claimed penalty, at trial defendant offered Government Exhibit A (“Form 13448


Active\116920437.v3-1/12/21
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 2 of 10



Penalty Assessment Certification (Title 31 “FBAR”)”) and the testimony of Nancy Beasley. Ms. Beasley

testified that she “prepared” Government Exhibit A by taking a piece of paper with the penalty already

calculated from the agent who conducted the examination1, inputting that number into her computer, and

printing out the form that constitutes Government Exhibit A. (NT 122:22-25; 123:25: 124:1-14). Ms.

Beasley testified that she:

       had no role in determining the penalty (NT 123:10-11);
       receives the penalty information from someone else (123:12-13);
       has no idea how they determine the penalty (123:14-16);
       does not know where the information came from that is used to determine the penalty (123:17-
        19); and
       has no idea what issues related to the individual’s account may or may not impact how the
        penalty was determined, or if it is even accurate (124:18-21).

        In pre-trial proceedings, plaintiff asked defendant to provide information regarding the scope of

Ms. Beasley’s testimony. Defendant responded “[W]e expect to offer Ms. Beasley’s testimony to

authenticate records of the Internal Revenue Service with respect to the amount of the penalty assessed

against the plaintiff and to explain the calculation of the penalty, as well as interest and late-payment

penalty.” (emphasis added). See August 10, 2017 letter attached hereto as Exhibit A. Ms. Beasley was

unable to do either of those things. To quote Ms. Beasley’s own words from trial: “I have no knowledge

to where the calculation of this amount comes from.” (NT 123:23-24). Defendant offered no other

witness to testify regarding the calculation of the penalty.

        B.       Defendant Precluded The Witness Who Might Have Been Able To Substantiate
                 The Penalty From Testifying.

        According to Ms. Beasley, the “agent that conducts the examination” (NT 122:24-25) calculates

the penalty, but defendant chose not to call that agent as a witness at trial and, in fact, filed a motion in

limine to preclude any evidence regarding the actions, analysis, conclusions, opinions, or statements of


1
 In this case, Agent John West was primarily responsible for conducting the examination. When Agent West took a
medical leave of absence, Agent Pamela Christensen was given responsibility to close the file based on Agent West’s
examination.

                                                        2
Active\116920437.v3-1/12/21
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 3 of 10



the Internal Revenue Service personnel during its investigation. See Doc. No. 43. By not calling the

agent, and by not presenting a witness with any knowledge regarding the calculation of the penalty,

defendant denied plaintiff his right to cross-examine a witness on this crucial issue and therefore denied

him due process. See Jasin v. Michael, Best & Friedrich, LLP, 409 Fed.Appx. 575, 578-79 (3d Cir.

2011) (finding that “an opportunity to cross-examine witnesses or to respond to written evidence” is one

of the “essential elements” of due process.) (internal citations omitted). Defendant should not be allowed

to benefit from its refusal to present a readily available material witness.

        C.       Defendant’s Trial Exhibit R Is Not Admissible And Therefore Cannot Be
                 Relied Upon In Support Of Defendant’s Claimed Penalty.

        To support its claimed penalty, defendant sought the admission of Government Exhibit R and

Government Exhibit T, but offered no witness to testify regarding either of these documents, making

them textbook examples of hearsay. See Fed. R. Evid. 801(c)(1)-(2). In response to plaintiff’s hearsay

objection at trial (NT 135:15-19), defendant argued that these documents were encompassed within

Government Exhibit U (“Certification of Business Records”) and therefore qualify as an exception to

the hearsay rule. Defendant is incorrect.

        Federal Rule of Evidence 803(6) sets forth the hearsay exception for Records of a Regularly

Conducted Activity. The so-called “business records exception” only applies to documents that are

inherently reliable and trustworthy. See Uitts v. General Motors Corp., 411 F.Supp. 1380, 1382 (E.D.

Pa. 1974) (excluding reports prepared for sole purpose of alerting manufacturer about possible

difficulties because they did not have indicia of reliability to qualify for admission under business records

exception); U.S. v. Saldana, 2010 WL 3119967, *14 (D. V.I. Aug. 4, 2010) (finding that defendant failed

to show that a document fell under the business records hearsay exception when defendant himself wrote

the document and, therefore, it lacked trustworthiness). Furthermore, records that are prepared in

anticipation of litigation are not admissible under the business records exception to the hearsay rule.


                                                  3
Active\116920437.v3-1/12/21
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 4 of 10



Aamco Transmissions, Inc. v. Baker, 591 F.Supp.2d 788, 794 (E.D. Pa. 2008) (excluding memo prepared

by director of consumer affairs because it was created in anticipation of litigation and not in the course

of regularly conducted business activities).

        U.S. v. Pelullo, 964 F.2d 193 (3d Cir. 1992) demonstrates just how demanding the Third Circuit

views the foundational requirements of the Rules of Evidence. In that case, the defendant appealed his

conviction for various RICO violations. The Third Circuit held that there was insufficient foundation

for wire transfer documents to be admitted under the business records exception. 964 F.2d at 200. The

government argued that the documents could be admitted because there were sufficient “circumstantial

guarantees of trustworthiness” such as the documents being obtained in response to grand jury subpoenas

directed to the corporations and the bank; testimony of witnesses involved in the transactions

corroborated the information in the records, and defendant had not stated any reason why the records

were not reliable. Id. at 201. The Third Circuit found no authority holding that “the court may admit

into evidence under the business exception to the hearsay rule documents containing hearsay simply

because there are some indicia of the trustworthiness of the statement.” Id. (emphasis added). Indeed,

to qualify for the business records exception, the document must be one where “the opponent does not

show that the source of information or the method or circumstances of preparation indicate a lack of

trustworthiness.” Fed. R. Evid. 803(6)(E). Defendant here has offered significantly less evidence than

the government did in Pelullo.

        Exhibit R lacks all indicia of reliability and trustworthiness and defendant failed to offer any

foundation at trial, let alone sufficient foundation, to justify its admission. Exhibit R fails to even identify

what it is, and defendant offered no testimony or other evidence to tell the Court what it is. It is black

letter law that statements from a lawyer do not constitute evidence. See Third Circuit Model Civil Jury

Instructions 1.5 (“The following things are not evidence: [s]tatements, arguments, and questions of the

lawyers for the parties in this case ….) Exhibit R makes no mention of (i) plaintiff’s name, (ii) the bank
                                                    4
Active\116920437.v3-1/12/21
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 5 of 10



where it allegedly originated, or (iii) plaintiff’s bank account numbers. It fails to state when it was

prepared or by whom. Separate from the hearsay objection, Exhibit R is not even relevant. Evidence is

relevant if it “has any tendency to make a fact more or less probable than it would be without the

evidence.” Fed. R. Evid. 401. Exhibit R fails to make anything more or less probable. In fact, without

testimony to explain what it is or why it is relevant (and defendant presented no such testimony), Exhibit

R is meaningless.

        The business records certification at Government Exhibit U fails to cure the problem. Most

notably, the business records certification fails to tie Exhibit R to the plaintiff, to his bank accounts, or

to this case. Based on the heavy redactions contained throughout the attachment to Exhibit U, it is

evident that the certification was a generic document prepared more than seven years before trial and in

no way specific to plaintiff or his accounts. Even the most detailed review of Exhibit R, its attachments,

and Exhibit U leaves the reader clueless as to what Exhibit R is, where it came from, or to whom it

applies. It is not relevant; it certainly does not qualify as an exception to the rule against hearsay; and it

cannot be the basis for assessing a penalty against plaintiff.

        D.       Defendant Is Not Permitted To Introduce New Evidence Because The Record
                 Is Closed.

        Defendant is not permitted to attempt to do now what it ought to have attempted to do at trial:

introduce evidence to substantiate its claimed penalty amount. Federal Rule of Civil Procedure 52(a)(1)

provides that “[i]n an action tried on the facts without a jury . . . the court must find the facts specially

and state its conclusions of law separately. The findings and conclusions may be stated on the record

after the close of the evidence or may appear in an opinion or a memorandum of decision filed by the

court.” F.R.C.P. 52. Trial concluded and the evidence closed on September 7, followed by the Court’s

issuance of its Findings and Conclusions on September 20, 2017. There can be no further opportunity

for submission of evidence.


                                                   5
Active\116920437.v3-1/12/21
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 6 of 10



                                      Respectfully submitted,

                                      ___/s/ Patrick J. Egan ___________
                                      Patrick J. Egan, Esquire
                                      Beth L. Weisser, Esquire
                                      FOX ROTHSCHILD LLP
                                      2000 Market Street, 20th Floor
                                      Philadelphia, PA 19103
                                      (215) 299-2000 (telephone)
                                      (215) 299-2150 (fax)


                                      Attorneys for Plaintiff Arthur Bedrosian

Date: January 12, 2021




                                         6
Active\116920437.v3-1/12/21
Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 7 of 10




EXHIBIT “A”
Case 2:15-cv-05853-MMB
Case 2:15-cv-05853-MMB Document
                       Document 62-1
                                90 Filed
                                     Filed01/12/21
                                           09/14/17 Page
                                                     Page8 2ofof103
Case 2:15-cv-05853-MMB
Case 2:15-cv-05853-MMB Document
                       Document 62-1
                                90 Filed
                                     Filed01/12/21
                                           09/14/17 Page
                                                     Page9 3ofof103
             Case 2:15-cv-05853-MMB Document 90 Filed 01/12/21 Page 10 of 10




                                    CERTIFICATE OF SERVICE

        I, Beth L. Weisser, hereby certify that Plaintiff’s Statement Regarding Calculation of the FBAR

Penalty was served on all counsel of record via the Court’s ECF system.




                                                    /s/ Beth L. Weisser
                                                    Beth L. Weisser




Date: January 12, 2021




Active\116920437.v3-1/12/21
